[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 6, 2011
                               No. 10-11538                   JOHN LEY
                           Non-Argument Calendar                CLERK
                         ________________________

                  D.C. Docket No. 1:08-cr-00457-CAP-GGB-3

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

EDGAR CAMACHO TORRES,

                                                       Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (July 6, 2011)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Edgar Camacho Torres appeals the 235-month sentence he received for

conspiring to possess with intent to distribute at least 5 kilograms of cocaine
hydrochloride and 500 grams of methamphetamine, in violation of 21 U.S.C. §§ 846,

841(b)(1)(A)(ii) and (viii). On appeal, Camacho Torres argues that the district court

clearly erred in enhancing his sentence based on his managerial role in the offense,

pursuant to U.S.S.G. § 3B1.1(b). After thorough review, we affirm.

       “A defendant’s role as an organizer or leader is a factual finding that we review

for clear error to determine if the enhancement under § 3B1.1 was applied

appropriately.” United States v. Ramirez, 426 F.3d 1344, 1355 (11th Cir. 2005).

       Under § 3B1.1 of the Guidelines, a defendant receives a four-level

enhancement for participation as an “organizer or leader” of a criminal activity “that

involved five or more participants or was otherwise extensive,” and a three-level

enhancement for participation as a “manager or supervisor” of such a criminal

activity.   U.S.S.G. § 3B1.1(a) and (b).       While the instant case concerns the

applicability of a managerial or supervisory role enhancement, the commentary to §

3B1.1 sets forth the factors to be considered by a district court “[i]n distinguishing a

leadership and organizational role from one of mere management or supervision,” as

follows:

       the exercise of decision making authority, the nature of participation in
       the commission of the offense, the recruitment of accomplices, the
       claimed right to a larger share of the fruits of the crime, the degree of
       participation in planning or organizing the offense, the nature and scope



                                           2
      of the illegal activity, and the degree of control and authority exercised
      over others.

U.S.S.G. § 3B1.1, comment. (n.4). The government must prove the existence of a

leadership role by a preponderance of the evidence. United States v. Yates, 990 F.2d

1179, 1182 (11th Cir. 1993). The guideline commentary further provides that the

defendant will qualify for the enhancement if he was “the organizer, leader, manager,

or supervisor of one or more other participants.” U.S.S.G. § 3B1.1, comment. (n.2).

We have determined that a defendant’s subordinate role to another conspirator does

not absolve him of his supervisory role in coordinating and managing the delivery

and transportation of a drug shipment. United States v. Jones, 933 F.2d 1541, 1542,

1546-47 (11th Cir. 1991) (upholding a § 3B1.1(b) enhancement where the evidence

showed that the defendant helped other participants “plan the operational aspects of

the [drug] smuggling effort,” and made various unilateral decisions regarding landing

and loading locations and the timing of the smuggling trips).

      Moreover, we have upheld a § 3B1.1(b) enhancement where the evidence at

trial showed that the defendant fronted cocaine on credit and retained the resulting

profits. United States v. Matthews, 168 F.3d 1234, 1250 (11th Cir. 1999); see also

United States v. Howard, 923 F.2d 1500, 1503 (11th Cir. 1991) (upholding a §

3B1.1(b) enhancement because the evidence showed that the defendant fronted



                                          3
cocaine to another individual and, in doing so, retained at least constructive control

over that individual). But see United States v. Alred, 144 F.3d 1405, 1421-22 & n.18

(11th Cir. 1998) (distinguishing Howard as involving direct control by the convicted

defendant and holding that the district court clearly erred in applying a § 3B1.1(a)

role enhancement based on evidence of a buyer-seller and an attenuated fronting

relationship); Yates, 990 F.2d at 1181-82 (holding that the defendant was not subject

to a role enhancement under § 3B1.1(a) because the evidence showed only that he

engaged in a seller-buyer relationship with the other participants).        Also, the

adjustment may be applied to both members of a two-participant conspiracy “when

each participant takes primary responsibility for a distinct component of the plan and

exercises control or influence over the other participant with respect to that distinct

component of the plan.” United States v. Yeager, 331 F.3d 1216, 1227 (11th Cir.

2003).

      In United States v. Martinez, the district court imposed a leadership-role

enhancement, pursuant to U.S.S.G. § 3B1.1(a), on a defendant who admitted during

his plea colloquy that he orchestrated weekly shipments of mail parcels containing

marijuana, utilized other individuals to mail or receive the packages, and participated

in a wire transfer of the drug proceeds. 584 F.3d 1022, 1024-25 (11th Cir. 2009). On

appeal, we held that the district court clearly erred in imposing the § 3B1.1(a)

                                          4
enhancement because the defendant’s admissions were insufficient to establish any

of the factors identified in note 4 of the commentary to § 3B1.1. Id. at 1026-28. With

respect to the defendant’s admissions, we held that the term “orchestrate” meant “no

more than to organize or coordinate a particular transaction,” and thus, the person

who orchestrated the weekly shipments could have been “a subordinate charged with

dealing with the relatively minor details of completing that transaction.” Id. at 1028.

We further held that the defendant’s use of others only revealed that he acted in

concert with others to ship the parcels, transfer money, and conceal the conspiracy.

Id.

      Here, the district court did not clearly err in applying the § 3B1.1(b)

enhancement to Camacho Torres’s sentence. Although Camacho Torres objected to

the factual allegations concerning his involvement in the March 2007 marijuana

transaction, he did not dispute that he was a mid-level distributor who received drugs

from a Mexican source and, in turn, supplied drugs to numerous lower-level

distributors. We recognize that standing alone, Camacho Torres’s role as a mid-level

distributor is insufficient to warrant the § 3B1.1(b) enhancement. See Yates, 990

F.2d at 1181-82 (holding that a buyer-seller relationship was insufficient to support

a § 3B1.1(a) enhancement); Martinez, 584 F.3d at 1026-28 (holding that the district

court clearly erred in applying a § 3B1.1(a) enhancement because the defendant

                                           5
disputed the factual allegations in the PSI and his admission at his plea colloquy to

“orchestrat[ing]” drug shipments was insufficient, without more, to support the

enhancement).

      However, Camacho Torres’s admissions during his plea colloquy and the

transcripts of intercepted conversations submitted at the sentencing hearing

demonstrate that Camacho Torres directed the activities of an individual known as

“Chapparro,” in furtherance of the March 2007 marijuana transaction. See Jones, 933

F.3d at 1546-47. Specifically, Camacho Torres fronted cocaine to Chapparro. When

the cocaine was stolen, he and Chapparro devised a plan to cover the loss by selling

marijuana. In furtherance of that plan, Camacho Torres arranged for the delivery of

the marijuana, told Chapparro where to pick up a sample of the marijuana, asked

Chapparro to assess its quality, and told Chapparro where to drop it off. After

Chapparro determined that the marijuana was of good quality, Camacho Torres

arranged for the delivery of 229 pounds of marijuana.

      Moreover, even if the intercepted conversations were reflective of a

cooperative effort to satisfy the debt due an individual identified as “Orejon,” the

district court still did not clearly err in applying the § 3B1.1(b) enhancement because

Camacho Torres directed Chapparro to undertake certain tasks designed to further the

crime. Yeager, 331 F.3d at 1227. Based on the directives Camacho Torres gave

                                          6
Chapparro to further the crime, their relationship went beyond that of buyer and

seller. Compare Alred, 144 F.3d at 1421-22 & n.18; Yates, 990 F.2d at 1181-82. It

is also significant that Camacho Torres fronted cocaine to Chapparro and later

expected to receive profits from the sale of the marijuana to compensate for his

personal losses on the stolen cocaine. Matthews, 168 F.3d at 1250 (upholding the

enhancement where the defendant fronted cocaine to another individual and expected

to receive proceeds from the sale of that cocaine). Thus, because Camacho Torres

fronted cocaine to Chapparro, directed his activities in furtherance of obtaining the

marijuana, and expected to receive the profits associated with the sale of the

marijuana, the district court did not clearly err in applying the § 3B1.1(b)

enhancement. Accordingly, we affirm.

      AFFIRMED.




                                         7